 

LifePoint Hospitals, Inc.

 

Restricted Stock Unit Award Agreement 

 (Performance-Based Vesting) 

 

Grant Number  ________________

 

This Agreement is made and entered into by and between LifePoint Hospitals, Inc.
(the “Company”) and _____________ (the “Participant”) in connection with the
grant of a Restricted Stock Unit Award with performance-based vesting under the
LifePoint Hospitals, Inc. 1998 Long-Term Incentive Plan (the “Plan”) that was
made on _____________ (“Date of Grant”).

The Participant is an employee of the Company or a Subsidiary and has been
granted a Restricted Stock Unit Award that is described herein. In consideration
of the foregoing, the parties have entered into this Agreement to govern the
terms of this Award.  This Award was granted by the compensation committee of
the Company’s Board of Directors in an action taken on ________________, 20__,
and is intended to be a Section 162(m) Award under the terms of the Plan.

1.            Restricted Stock Unit Award.  

(a)            Subject to the terms and conditions set forth herein, the Company
has granted to the Participant ___________ Restricted Stock Units (the “Award”),
subject to adjustment as provided in Section 3.2 of the Plan. Each Restricted
Stock Unit represents the Company’s unsecured obligation to issue a share of
Common Stock to the Participant in accordance with the terms and conditions of
this Agreement. 

(b)            Except as otherwise provided herein, this Award and the
Restricted Stock Units covered hereby shall be forfeited if the Participant does
not remain continually employed by the Company or a Subsidiary through
_____________, 20__ (the “Vesting Period”), or if the Performance Goals are not
satisfied during the Performance Period (as such terms are herein defined).

 

(c)      Unless forfeited pursuant to subsection (b) above, this Award and the
Restricted Stock Units covered hereby shall become vested at the end of the
Vesting Period if either of the “Performance Goals” specified below are achieved
for the ____, ____, or ____ fiscal year of the Company:

 

Performance
Criteria                                                                        Performance
Goal

 

Annual Revenue (expressed as “net
revenue”)                        $                            

 

Pre-Tax Income (expressed as
“EBITDA”)                                    $                        





 

--------------------------------------------------------------------------------

 

 

The terms “net revenue” and “EBITDA” are defined herein as they are defined in
the Company’s financial budget for each respective fiscal year.

(i)            The “Performance Period” for the Award is January 1, ____,
through December 31, ____. 

(ii)            Performance shall be determined in accordance with generally
accepted accounting principles; provided, however, that such performance shall
be determined without regard to any change in accounting standards that may be
required by the Financial Accounting Standards Board during the Performance
Period, and by making appropriate adjustments to account for any spin-off or
sale of a subsidiary or the disposition of assets by the Company during the
Performance Period.  Any such adjustments shall be made in a manner that (A)
does not result in a discretionary increase in the amount payable under the
Award and (B) is otherwise consistent with the qualification of Awards as
“performance-based compensation” under Code Section 162(m) and the regulations
thereunder. 

(iii)            Vesting of the Award is conditioned upon the Committee
certifying in writing that the Performance Goals specified herein were achieved
upon the completion of the Performance Period.  If the objectives are not
achieved, the Restricted Stock Units will be forfeited to the Company on
____________, 20__.

(d)            Notwithstanding any other provision of this Agreement,  unless
the Award has been previously forfeited pursuant to this Agreement, the Award
will become fully vested upon the death or disability of the Participant, or
under the circumstances described in Section 12 of the Plan upon a Change in
Control of the Company.  For purposes hereof, “disability” shall have the
definition described in section 409A(a)(2)(C) of the Code.

 

(e)         Notwithstanding any other provision of this Agreement and except as
provided in subsection (f) below, in the event of the Participant’s involuntary
termination of employment with the Company without “cause” (as defined in
Section 12.1 of the Plan) during the Vesting Period, this Award shall vest in a
percentage equal to (i) the number of full months of continuous employment
following the Date of Grant through the date of termination, divided by (ii) the
total number of months in the Vesting Period, but only in the event that the
Performance Goals described herein are attained during the Performance
Period.  Any unvested Restricted Stock Units shall be forfeited.

 

(f)         Notwithstanding any other provision in this Agreement, if the
Participant terminates employment with the Company or a Subsidiary during the
Vesting Period after attaining age 62 and completing at least five (5) years of
continuous employment with the Company or a Subsidiary, this Award will not be
forfeited under Section 1(b) on the date the Participant terminates employment



 

--------------------------------------------------------------------------------

 

 

but shall instead become vested at the end of the Vesting Period, but only if
the Performance Goals described herein are attained during the Performance
Period;  provided, however, that, during the period (the “Restricted Period”)
beginning on the date the Participant terminates employment (the “Retirement
Date”) and continuing until the end of the Vesting Period, the Participant
agrees that he will not, in any capacity (including, but not limited to, as an
owner, member, partner, shareholder, consultant, advisor, financier, agent,
employee, officer, director, manager or otherwise), whether directly or
indirectly, engage in a Competitive Activity (as such term is hereinafter
defined).  If the Participant fails to comply with this provision, this Award
shall vest in a percentage equal to (i) the number of full months following the
Date of Grant through the date the Participant violates this provision, divided
by (ii) the total number of months in the Vesting Period, but only in the event
that the Performance Goals described herein are attained during the Performance
Period.  Any unvested Restricted Stock Units shall be forfeited.    As used in
this Agreement, the term “Competitive Activity” shall mean and refer to: any
person or entity (including their successors (including any successor(s) that
results from any business combination, sale or merger), assigns and transferees,
whether by operation of law or otherwise) that, whether on the Retirement Date
or at any time within the Restricted Period, derives more than fifty percent of
its revenues from one or more non-urban acute care hospitals (and associated
outpatient healthcare facilities) (together, a “Non-Urban Hospital”).  Nothing
in this subsection (f) shall prohibit the Participant’s ownership of stock in
any publicly held company (other than the Company) listed on a national
securities exchange or whose shares of stock are regularly traded in the over
the counter market as long as such holding at no time exceeds two percent (2%)
of the total outstanding stock of such company. 

 

(g)         Except as provided in subsection (d), (e), or (f) above, if the
Participant terminates employment with the Company and its Subsidiaries before
the end of the Vesting Period, this Award shall be immediately forfeited to the
Company.  

 

2.         Issuance of Common Stock.  As soon as practicable after the end of
the Vesting Period,  or upon the Participant’s death or disability or the
occurrence of a Change in Control that is also a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company (as defined in Code Section 409A(a)(2)(A)(v) and
using the default percentages of the treasury regulations thereunder) (each, an
“Issuance Date”), whichever is earliest, but in any event no more than sixty
(60) days thereafter, the Company will issue in the Participant’s name one share
of Common Stock for each Restricted Stock Unit vested in accordance with
Paragraph 1 above as of the Issuance Date (subject to any reductions for tax
withholdings or otherwise to the extent permitted under the Plan or pursuant to
this Agreement).  Notwithstanding any provision of the Plan or this Agreement to
the contrary, in no event shall any shares of Common Stock be issued upon the
occurrence of a Change in Control that is not a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company (as



 

--------------------------------------------------------------------------------

 

 

defined in Code Section 409A(a)(2)(A)(v) and using the default percentages of
the treasury regulations thereunder).

 

3.        Transfer of Award. Except for transfer by the Participant of his or
her rights hereunder upon death pursuant to a will or by the laws of descent and
distribution, this Award is not transferable and the Participant may not make
any disposition of the Award or the Restricted Stock Units described herein, or
any interest herein, prior to the date(s) that the Company has issued shares of
Common Stock to the Participant in accordance with Paragraph 2 or the Plan.  As
used herein, “disposition” means any sale, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other disposition, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and whether during the Participant’s lifetime or upon or after the
Participant’s death, including, but not limited to, any disposition by operation
of law, by court order, by judicial process, or by foreclosure, levy, or
attachment, except a transfer by will or by the laws of descent or distribution.
Any attempted disposition in violation of this Paragraph is void.

 

4.         Tax Withholding.  Subject to the requirements of section 16(b) of the
1934 Act, and pursuant to Section 14.4 of the Plan, any tax withholding
obligation of the Company arising in connection with this Award, and/or the
lapse of restrictions with respect hereto, shall be satisfied by the retention
of shares of Common Stock issuable pursuant to this Award that have a
then-current Fair Market Value equal to the amount of taxes that are required to
be remitted to the applicable taxing authorities calculated using the applicable
supplemental wage withholding rate.

 

5.         No Stockholder Rights or Dividends.   Until shares of Common Stock
are issued to the Participant pursuant to Paragraph 2 hereof, the Participant
shall not be entitled to any of the rights or benefits generally accorded to
stockholders, including, without limitation, the receipt of dividends.

6.            No Effect on Capital Structure. This Award shall not affect the
right of the Company or any Subsidiary to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, windup, or otherwise reorganize.

7.            Committee Authority. The full discretionary authority delegated to
the Committee under the terms of the Plan, including Section 4, includes the
authority to: (i) determine any question concerning the interpretation of this
Agreement, (ii) make any required adjustments to this Award, (iii) determine if
the conditions stated in the Plan and Agreement have occurred with respect
hereto; and (iv) provide for the accelerated vesting of the Restricted Stock
Units at any time and for any reason. Any question concerning the interpretation
of this Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion.  Such decisions by the Committee shall
be final and binding on all persons.





 

--------------------------------------------------------------------------------

 

 

8.            Plan Controls. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of this Agreement and as the Plan is
amended from time to time. A copy of the Plan and all amendments thereto has
been previously provided to the Participant, and is made a part hereof as if
fully set forth herein. In the event of any conflict between the provisions of
the Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise. For purposes of this Agreement,
the defined terms in the Plan shall have the same meaning in this Agreement,
except where the context otherwise requires. The term “Section” generally refers
to provisions within the Plan. The term “Paragraph” generally refers to a
provision of this Agreement.

9.            Notice. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the Company’s office at 103 Powell Court, Suite 200,
 Brentwood,  Tennessee 37027, or at such other address as the Company may
designate by notice to the Participant. Any notice hereunder by the Company
shall be given to the Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Participant may have
on file with the Company.

10.            Information Confidential. As partial consideration for the grant
of this Award, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

            11.            Amendment. The Company, acting through the Committee
or through the Board, may amend this Agreement at any time for any purpose
determined by the Company in its sole discretion that is consistent with the
Plan. All amendments and waivers must be in writing. The Company may not amend
this Agreement, however, without the Participant’s express agreement to any
amendment that would adversely affect the material rights of the Participant
hereunder.

12.            Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Delaware.

 

            13.            Section 409A of the Internal Revenue Code.  The Award
is intended to comply with section 409A of the Code to the extent subject
thereto, and shall be interpreted in accordance with section 409A of the Code
and treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Date of Grant.  Notwithstanding any provision in the Plan or
this Agreement to the contrary, to the extent it is determined that any payments
under this Agreement constitute “deferred compensation” under section 409A of
the Code that is payable on the Participant’s “separation from service” (as
defined in section 409A of the Code), and that Participant is



 

--------------------------------------------------------------------------------

 

 

a “specified employee,” as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under section 409A of the Code, the timing of
such payments shall be delayed until the earlier of six months and one day after
the Participant’s separation from service or the date of the Participant’s
death, at which time the Company shall issue to the Participant all shares that
the Participant would have otherwise received through the delayed payment
date.  

 

            In Witness Whereof, the Company has adopted this instrument as the
Agreement to govern the terms of the Award described herein. The Participant
acknowledges and consents to the terms of this Agreement by accepting the grant
of this Award and/or by signifying acceptance electronically through the
administrative system adopted by the Company.

 

 LifePoint Hospitals, Inc.

 

 

                                                                                                                                                                                                                                                                                                                                                        
   

Executive Vice President, Chief    Administrative Officer

 

 



 

--------------------------------------------------------------------------------